


EXHIBIT 10.12
BROADSOFT 2014 EXECUTIVE OFFICER ANNUAL BONUS PLAN
PLAN DOCUMENT


Purpose:
Short-term incentives (annual variable pay) serve to align Company and
individual organizational objectives and personal performance. The objectives of
the BroadSoft 2014 Executive Officer Annual Bonus Plan are as follows:
•
Align individual performance with BroadSoft’s initiatives, objectives and goals
for the coming year;

•
Reward employees when criteria for earning a bonus are met and goals are
obtained; and

•
Provide employees with the opportunity to earn incentive pay based on the
employee’s level of performance and associated contribution to BroadSoft and on
achievement of corporate financial and other goals.



Plan Name:
BroadSoft 2014 Executive Officer Annual Bonus Plan (“the Plan”)


Effective Date:
The Plan is effective as of January 1, 2014 for calendar year 2014.


Criteria for Earning a Bonus:


Eligibility:
The Plan only applies to those executive employees who are notified in writing
by the Company that they are eligible to receive an annual bonus under the Plan.


Participation:
Newly eligible employees begin participating in the Plan during the calendar
year in which they become eligible. Overall awards will be prorated based upon
active employment with BroadSoft and the date on which eligibility begins.
Unless otherwise expressly specified in writing, Employees hired after September
30, 2014, are not eligible to earn a bonus under the Plan for the 2014 plan
year.


Services:
Employees must actively perform services for BroadSoft from January 1, 2014 (or
the date of hire for new employees) through the date bonuses are paid to earn a
bonus. Performance of services is a criteria for earning a bonus, not simply a
condition of payment. No bonus payments, prorated or otherwise, can be earned if
an employee is terminated or resigns for any reason prior to the date on which
annual bonuses are paid.


Award Opportunities:
Each eligible plan participant will be assigned a target award opportunity,
which will be communicated at the beginning of the plan year or when they become
eligible to participate in the Plan as specified herein. The target award
represents the level of bonus payment the participant may earn in the event the
criteria for earning a bonus and individual and corporate performance are
achieved.


Performance Measurement:
Near the beginning of each calendar year, senior management will establish and
communicate to each plan participant the corporate financial and other
objectives for BroadSoft.  The goals and key performance factors for BroadSoft
will be developed by management and approved by the Compensation Committee of
the BroadSoft Board of Directors.


In addition, the participant and the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) shall work cooperatively to
establish personal objectives for 2014. A key performance objective for all plan
participants shall be compliance with BroadSoft’s general performance and
conduct standards, taking into account the nature and extent of any performance
or conduct problems during the Bonus Plan year and whether or not they have been
successfully addressed.


After the end of the calendar year, overall performance against the corporate
financial and other objectives and a participant’s overall personal performance
including his or her achievement of personal objectives, will be assessed and
the resulting incentive amounts that may be earned if the criteria for earning a
bonus are met will be calculated as outlined below. The Company, in its sole
discretion, will determine the extent to which the Company has achieved its
corporate financial and other objectives and the participant’s overall personal
performance upon which the annual bonus will be based.






--------------------------------------------------------------------------------




Funding of the Bonus Pool
A bonus pool will be established as follows:
The funding for the bonus pool will be based on the following percentages:


Executive Plan
Revenue: 35% of the target award opportunity for all executive officers entitled
to participate in the Plan in the event the Company achieves its 2014
consolidated revenue goal specified below.
Non-GAAP Operating Income 35% of the target award opportunity for all executive
officers entitled to participate in the Plan in the event the Company achieves
its non-GAAP operating income goal specified below.
2014 Corporate Strategic Objectives 30% of the target award opportunity for all
executive officers entitled to participate in the Plan, which corporate
strategic objectives for 2014 are: Accelerate Sell Thru; Advance BroadCloud
globally; Own VoLTE transformation; Drive UC One into the marketplace; and
Strength our High Performance Organization, with Company achievement against
such objectives measured by the Committee in the first quarter of 2015.




The Company’s 2014 revenue and non-GAAP operating income objectives for the
bonus pool funding are as follows:


Revenue
•
If the Company has 2014 consolidated revenue of $218 million or more, 100% of
this component shall be deemed achieved.

•
If the Company has 2014 consolidated revenue of $205 million, 80% of this
component shall be deemed achieved.

•
Bonus funding will be pro-rated for 2014 if the Company has 2014 consolidated
revenue between $205 million and $218 million.

•
No bonus shall be funded under this component if the Company has 2014
consolidated revenues below $205 million.

•
In the event that the Company’s revenue for the year exceeds $218 million, 5% of
such revenue greater than $218 million will be paid in bonuses to the executive
officers and the other officers of the Company including the Company’s executive
officers who are entitled to participate in the Plan, with the actual bonus per
executive officer determined by the Compensation Committee.



Non-GAAP Operating Income
•
If the Company’s non-GAAP operating income for calendar year 2014 is $47 million
or more, 100% of this component shall be deemed achieved.

•
If the Company’s non-GAAP operating income for calendar year 2014 is $38
million, 80% of this component shall be deemed achieved.

•
Bonus funding will be pro-rated for 2014 if the Company’s non-GAAP operating
income for calendar year 2014 is between $38 million and $47 million.

•
No bonus shall be funded under this component if the Company’s non-GAAP
operating income for calendar year 2014 is less than $38 million.



For purposes of the Plan, non-GAAP operating income shall reflect the definition
the Company uses in its earnings releases.


Bonus Process
Once all performance measures have been calculated, the final bonus pools will
be established and the bonus pool will be equal to the funded portion of the
target award opportunity (calculated as specified above) for all eligible Plan
participants. The Compensation Committee shall allocate the bonus pool to
eligible Plan participants, with reference to such participant’s target award
opportunity and the Compensation Committee’s assessment of such participant’s
personal performance, including his or her achievement of personal performance
objectives and associated contribution to BroadSoft. If the Company meets its
performance objectives as outlined above, actual bonus awards may be higher than
target for plan participants where the Company believes their accomplishments
during the year justify special recognition. On the other hand, actual bonus
awards can also be lower than target even if an eligible plan participant meets
performance expectations and the Company meets its performance objectives as
outlined in the Plan.




Award Payouts:
Payouts of awards under the Plan will be made in cash as soon as practical after
year-end financials are available and achievement of corporate strategic
objectives have been measured (subject to applicable taxes and withholdings).






--------------------------------------------------------------------------------




Governance:
The Compensation Committee will be responsible for the administration and
governance of the Plan. The decisions of the Compensation Committee shall be
conclusive and binding on all participants.


Amendment, Modification or Termination of Plan:
The Compensation Committee reserves the right to modify any of the provision of
the Plan at any time with ten (10) days written notice.


The Plan supersedes all prior bonus programs of the Company and all other
previous oral or written statements regarding the subject matter hereof.








